              Case 1:18-cv-06685-GBD-SLC Document 96 Filed 05/28/21 Page 1 of 1




        UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK


         Miguel Baez Duran et al                                Index No. 1:18-cv-06685-GBD-SLC
                              Plaintiff,
                                                                MOTION TO WITHDRAW AS
                      -against-                                 COUNSEL

         E L G Parking Inc. et al

                               Defendants.

                Clifford Tucker, Esq., the undersigned counsel, respectfully moves to withdraw as
        counsel for Plaintiff(s) in the above-captioned matter, as his last day of employment with the law
        firm of Michael Faillace & Associates, P.C. will be Friday, May 28, 2021.

                Michael Faillace & Associates, P.C. will continue to represent the Plaintiff (s) in this
        matter, and no party will be prejudiced if this Motion is granted.

               WHEREFORE, undersigned counsel respectfully requests that this Court permit Clifford
        Tucker to withdraw as counsel for the Plaintiff(s) in this matter.


        Dated: New York, New York                     Respectfully submitted,
               May 20, 2021

                                                      /s/ Clifford Tucker
Application GRANTED. The Clerk of Court is            Clifford R. Tucker, Esq.
respectfully directed to close ECF No. 95.            Michael Faillace & Associates, P.C.
                                                      60 East 42nd Street, Suite 4510
SO ORDERED 5/28/2021                                  New York, New York 10165
                                                      Attorneys for Plaintiff
